IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Calvin Ledbetter,                         :
                          Petitioner      :
                                          :
                    v.                    :   No. 1209 C.D. 2015
                                          :   Submitted: September 1, 2017
Pennsylvania Board of Probation and       :
Parole,                                   :
                        Respondent        :



BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE JAMES GARDNER COLINS, Senior Judge




OPINION NOT REPORTED


MEMORANDUM OPINION BY
JUDGE COHN JUBELIRER                          FILED: October 16, 2017



      Calvin Ledbetter (Ledbetter) petitions for review of a July 13, 2015 Decision
of the Pennsylvania Board of Probation and Parole (Board) that denied Ledbetter’s
Administrative Appeal and affirmed its April 17, 2015 Order recommitting him as a
technical parole violator (TPV) and convicted parole violator (CPV) and
recalculating his maximum sentence date to September 8, 2018.           Ledbetter is
represented in this matter by court-appointed counsel Harry J. Cancelmi, Jr., Esquire
(Counsel).   Presently before this Court for disposition is Counsel’s Amended
Application for Leave to Withdraw Appearance (Amended Application to
Withdraw), with a “no merit” letter attached, which is based on his conclusion that
Ledbetter’s argument on appeal lacks a basis in law or fact and is therefore without
merit. For the reasons that follow, we grant Counsel’s Amended Application to
Withdraw.
      The facts in this matter were set forth by this Court in Ledbetter v.
Pennsylvania Board of Probation and Parole (Pa. Cmwlth., No. 1209 C.D. 2015,
filed October 24, 2016), slip op. at 2-6:


             On January 31, 2006, Ledbetter was sentenced to serve 2 years,
      6 months to 10 years in a State Correctional Institution (SCI) after
      pleading guilty to the manufacture, sale, delivery, or possession with
      intent to deliver a controlled substance. Ledbetter's original minimum
      release date was May 26, 2008, and his maximum release date was
      November 26, 2015. (Sentence Status Summary, C.R. at 1.) The Board
      granted Ledbetter parole on January 29, 2008, and he was released on
      May 28, 2008. (C.R. at 8-9.)
             On January 7, 2010, Ledbetter was arrested for continued drug
      use and failure to respond to sanctions, and was transported to SCI-
      Pittsburgh. (Supervision History, C.R. at 37.) On February 23, 2010,
      the Board recommitted Ledbetter to a SCI as a TPV for violation of
      condition #5[a], use of drugs. (Board Decision, mailed Feb. 24, 2010,
      C.R. at 10-11.) In its recommitment decision, the Board indicated that
      Ledbetter would be reparoled to an approved plan upon successful
      completion of the parole violator therapeutic community program. (Id.)
      Ledbetter was reparoled and released on July 22, 2010. (C.R. at 14.)
      On July 30, 2010, Ledbetter was arrested by the Butler City Police after
      being observed selling heroin to an individual. Ledbetter’s case was
      continued pending disposition of the outstanding charges. By decision
      mailed November 29, 2011, the Board recommitted Ledbetter to serve
      9 months backtime as a TPV for multiple technical parole violations.
      (C.R. at 17-18.) On October 12, 2012, the Board reparoled Ledbetter,
      and he was released to his mother’s home on November 20, 2012.
      (Board Decision, C.R. at 21.)
             On April 12, 2014, Ledbetter was arrested by the Pennsylvania
      State Police for driving under the influence of alcohol or controlled
      substance (DUI)-1st offense, driving while operating privilege is
      suspended or revoked, and exceeding the maximum speed limit, and


                                            2
detained in Allegheny County Prison. (Criminal Arrest and Disposition
Report, C.R. at 28; Police Criminal Complaint, C.R. at 31-32.) The
Board issued a warrant to commit and detain Ledbetter the same day.
(C.R. at 27.) At the prison, it was discovered that Ledbetter was
concealing “two eight balls of cocaine, 47 stamp bags of heroin, and a
small amount of marijuana” in his rectum, and additional charges were
filed later. (C.R. at 28, 70.) Ledbetter posted bail the next day. (C.R.
at 57.) Ledbetter was also found to have committed technical parole
violations of #5a, use of drugs, as a result of the new criminal charges.
(Notice of Charges and Hearing, C.R. at 40.) On April 22, 2014,
Ledbetter signed a Waiver of Violation Hearing and
Counsel/Admission Form, and admitted to violating the terms and
conditions of his parole. (C.R. at 42-43.)
       On May 12, 2014, the Board rendered a decision to detain
Ledbetter pending disposition of the April 12, 2014 criminal charges,
to recommit Ledbetter as a TPV to a SCI/Contracted County Jail for six
months, and to reparole Ledbetter upon successful completion of
prescribed programs if no misconducts, but not later than six months.
(Board Decision, C.R. at 54.) The Board Decision also indicated that
Ledbetter would be reparoled automatically without further action of
the Board upon completion of prescribed programs and subject to
certain conditions. (Id. at 55.)
       On January 12, 2015, Ledbetter pled guilty to possession with
intent to deliver a controlled substance, DUI-1st offense, and driving
while operating privilege is suspended or revoked, and the other
charges were withdrawn. (Criminal Arrest and Disposition Report,
C.R. at 70.) In the Court of Common Pleas of Allegheny County,
Ledbetter was sentenced to 1 to 2 years confinement in SCI-Greene plus
72 hours time served, 3 years of state-supervised probation plus an
additional 6 months of county regular probation, also state-supervised,
to be served concurrent with the 3 years of probation. (Order of
Sentence, C.R. at 71-72.) Ledbetter received 20 days credit for time
served. (CR. at 72.) The Board received official verification of
Ledbetter’s convictions on February 4, 2015. (C.R. at 70.)
       Ledbetter signed a Waiver of Revocation Hearing and
Counsel/Admission Form on February 11, 2015, and admitted to
pleading guilty to the new criminal charges. By Board Decision mailed
on April 17, 2015, the Board modified its May 12, 2014 decision, by
deleting the reparole provision, reaffirming its prior action to recommit
Ledbetter as a TPV to serve 6 months backtime, and recommitting
Ledbetter to a SCI to serve a total of 36 months backtime as a CPV.


                                   3
(Board Decision, Apr. 17, 2015, C.R. at 116.) The Board determined
that Ledbetter had 1,101 days left on his original sentence. However,
prior to his reparole, Ledbetter was at liberty on parole for 589 days,
from May 28, 2008 to January 7, 2010, and 8 days, from July 22, 2010
to July 30, 2010, for a total of 597 days. The Board denied Ledbetter
credit for this time at liberty on parole based on his new criminal
conviction. Ledbetter was given credit for 88 days, from November 3,
2008 to January 30, 2009, and 275 days, from April 12, 2014 to January
12, 2015, which left Ledbetter with 1,335 days of backtime remaining
and yielded a new maximum date of September 8, 2018, based on a
return to custody date of January 12, 2015. (Order to Recommit, C.R.
at 114.)
       Ledbetter filed a timely Administrative Appeal and Petition for
Administrative Review, pro se, on May 2, 2015, challenging the
recalculation of his maximum sentence date, which caused him to serve
more than the balance of his original unexpired sentence, and the
Board’s imposition of “34 months” backtime, in violation of 37 Pa.
Code §§ 75.1 and 75.2 and Davenport v. Pennsylvania Board of
Probation and Parole, 656 A.2d 581 (Pa. Cmwlth. 1995).
(Administrative Appeal, C.R. at 118.) Ledbetter also alleged
unspecified constitutional violations and requested that an attorney be
appointed to represent him.
       The Board denied Ledbetter’s Administrative Appeal and
Petition for Administrative Review and reaffirmed its prior decision,
reasoning that it had the statutory authority to recalculate Ledbetter’s
maximum sentence date to September 8, 2018, based on his
recommitment as a CPV and indicating that he received no credit for
all of the periods of time he spent at liberty on parole pursuant to
Section 6138(a)(2) of the Prisons and Parole Code (Parole Code), 61
Pa. C.S. § 6138(a)(2). (Board Decision, July 13, 2015, C.R. at 128.)
The Board also indicated that Ledbetter does have the right to counsel,
but that it could not appoint counsel for him, and that Ledbetter’s due
process rights were satisfied. On July 16, 2015, Ledbetter filed a
Petition for Review, pro se, with this Court seeking review of the
Board’s July 13, 2015 Decision. By Order dated July 29, 2015, this
Court appointed the Public Defender of Greene County to represent
Ledbetter. Counsel entered his appearance on behalf of Ledbetter on
August 10, 2015. (Entry of Appearance, filed August 17, 2015.)
Counsel subsequently filed the Application [for Leave] to Withdraw
[Appearance (Application to Withdraw)], along with his No-Merit
Letter, on March 21, 2016.



                                   4
Ledbetter, slip op. at 2-6 (footnotes omitted).
       By Order dated October 24, 2016, this Court denied Counsel’s initial
Application to Withdraw because Counsel did not fully address Ledbetter’s
argument in his appeal. This Court ordered Counsel to either file a renewed
application to withdraw, along with an amended no-merit letter, or submit a brief on
the merits of Ledbetter’s Petition for Review. Counsel subsequently filed the
Amended Application to Withdraw, along with an amended No-Merit Letter, on
August 17, 2017.1
       Under our precedent, in order for appointed counsel to withdraw, he must file
a “no-merit” letter/Turner letter, which must detail: “the nature and extent of
[counsel’s] review and list each issue the petitioner wished to have raised, with
counsel’s explanation of why those issues are meritless.” Zerby v. Shanon, 964 A.2d
956, 961 (Pa. Cmwlth. 2009) (quoting Commonwealth v. Turner, 544 A.2d 927, 928
(Pa. 1988)). Further, “[C]ounsel must fully comply with the procedures outlined in
Turner to ensure that each of the petitioner’s claims has been considered and that
counsel has [] substantive reason[s] for concluding that those claims are meritless.”
Hont v. Pa. Bd. of Prob. and Parole, 680 A.2d 47, 48 (Pa. Cmwlth. 1996) (citations
omitted). Counsel is also required to “notify the parolee of his request to withdraw,
furnish the parolee with [] a copy of . . . [the] no-merit letter satisfying the
requirements of Turner, and inform the parolee of his right to retain new counsel or
submit a brief on his own behalf.” Reavis v. Pa. Bd. of Prob. and Parole, 909 A.2d
28, 33 (Pa. Cmwlth. 2006) (internal citations omitted). If these requirements are
satisfied, this Court must then “conduct its own independent review of the petition

       1
          We are aware that our Order dated August 9, 2017, required Counsel’s Amended
Application to Withdraw to be filed no later than August 15, 2017, and thus, it was filed two days
late. For reasons of judicial economy, we will consider the Amended Application to Withdraw.


                                                5
to withdraw and must concur in counsel’s assessment before [it] may grant counsel
leave to withdraw.” Hont, 680 A.2d at 48 (citation omitted). Therefore, before
considering the merits of Ledbetter’s appeal, we must first evaluate Counsel’s No-
Merit Letter and determine whether it complies with Turner.
       After reviewing the record, we conclude that Counsel complied with the
requirements for no-merit letters as outlined by Turner. Counsel served Ledbetter
with a copy of the amended No-Merit Letter and Amended Application to Withdraw,
notifying Ledbetter that he may either obtain substitute counsel or file a brief on his
own behalf.      (Amended Application to Withdraw at 2; No-Merit Letter at 7;
Certificate of Service, filed Aug. 17, 2017.) Additionally, in his No-Merit Letter,
Counsel sets forth the extensive facts and procedural history of Ledbetter’s case,
thus, satisfying his obligation to thoroughly review the certified record in this matter.
Zerby, 964 A.2d at 960-61. Counsel notes that Ledbetter raises one issue in his
Petition for Review:

       Did the Board err in recalculating the maximum sentence of the
       offender from November 26, 2015 to September 8, 2018 (a period of 2
       years, 9 months, and 13 days, or 33.4356 months, or 1[,]017 days) by
       imposing a term of recommitment, i.e., backtime, following his
       conviction that unlawfully extended his judicially-imposed sentence by
       exceeding, in the aggregate, the time he had remaining on his original
       sentence?

(No-Merit Letter at 4.) Finally, Counsel fully addresses why Ledbetter’s argument
on appeal is without merit. We will, therefore, now independently review the merits
of Ledbetter’s argument to determine whether to grant or deny Counsel’s Amended
Application to Withdraw.2 Turner, 544 A.2d at 928.

       2
        Our Court’s review in parole revocation cases “is limited to a determination of whether
necessary findings are supported by substantial evidence, [whether] an error of law was committed,



                                                6
       Turning to the substance of Counsel’s No-Merit Letter, Counsel states in the
Discussion section of the No-Merit Letter that Ledbetter argues that “adding 34
months of backtime onto his original maximum date of November 26, 2015, for a
new maximum date of September 8, 2018, violates 37 Pa. Code §§ 75.1 and 75.2
(relating to presumptive ranges) and Davenport.” (No-Merit Letter at 4 (emphasis
in original).) Ledbetter acknowledges that he can be recommitted to serve the
additional part of his term that he would have been compelled to serve in accordance
with the presumptive ranges listed in the regulation. However, he cites to Merritt v.
Pennsylvania Board of Probation and Parole, 574 A.2d 597, 598 (Pa. 1990)
(holding that “The sum total of aggregate backtime imposed by the Board plus the
time served prior to parole cannot exceed the total aggregate maximum sentence
first imposed by the trial court.” (emphasis in original)), as support for his argument
that even if the backtime was within the presumptive range, the Board cannot require
him to serve all of his backtime if it exceeds, in the aggregate, the time remaining
on his original sentence.
       Here, the amount of backtime ordered was within the presumptive range.
Section 75.1(a) of the Board’s regulations provides: “Presumptive ranges of parole
backtime to be served will be utilized if a parolee is convicted of a new criminal
offense while on parole and the Board orders recommitment as a [CPV] after the
appropriate revocation hearing.” 37 Pa. Code § 75.1(a). The presumptive ranges
for parole violations are found in Section 75.2 of the Board’s regulations, 37 Pa.
Code § 75.2. In accordance with the Board’s regulations, “[i]f the Board orders the
recommitment of a parolee as a convicted parole violator, the parolee shall be
recommitted to serve an additional part of the term which the parolee would have

or whether constitutional rights of the parolee were violated.” Johnson v. Pa. Bd. of Prob. and
Parole, 706 A.2d 903, 904 (Pa. Cmwlth. 1998).


                                              7
been compelled to serve had he not been paroled, in accordance with the [prescribed]
presumptive ranges.”     37 Pa. Code § 75.2.       The presumptive range for the
manufacture, delivery, or possession with intent to manufacture or deliver is 24 to
36 months, and the presumptive range for driving while under the influence is 3 to
6 months. Id. Therefore, the minimum presumptive range for the two offenses is
27 months, and the maximum presumptive range is 42 months. Here, the Board
imposed 36 months, which is within the maximum presumptive range for parole
violations resulting from conviction of the two offenses. Therefore, the Board did
not err in imposing 36 months of backtime, and Counsel did not err in determining
that the 36 months was within the presumptive range.
      However, Ledbetter argues that even if the backtime is within the presumptive
range, it violates Davenport if the backtime, in the aggregate, exceeds the time
remaining on his original sentence. Counsel explains that the Board’s recalculation
of Ledbetter’s maximum sentence date does not extend his sentence, but “it merely
declines to credit the offender for the time he spent on parole.” (No-Merit Letter at
5.) Additionally, Counsel distinguishes this situation from Davenport by explaining
that “Ledbetter’s backtime sentence was limited to a fixed number of days and not
to a vague ‘unexpired term’ or period in excess of the Board guidelines.” (Id.) This
Court explained in Davenport that “[t]he backtime imposed by the Board cannot be
more than the entire remaining balance of the unexpired term which [the parolee]
would have been compelled to serve if he had not been paroled.” 656 A.2d at 584.
      To illustrate that the Board’s calculation of backtime meets this requirement,
Counsel explains that when Ledbetter was paroled on November 20, 2012, there
were 1,101 days remaining on his original maximum sentence. The Board, however,
decided not to credit Ledbetter for any of the time he spent at liberty on parole for



                                         8
the periods from May 28, 2008 to January 7, 2010, 589 days, and July 22, 2010 to
July 30, 2010, 8 days. This added an additional 597 days to the 1,101 days remaining
on his sentence for a total of 1,698 days. However, Ledbetter was given credit for
88 days from November 3, 2008 to January 30, 2009, and 275 days from April 12,
2014 to January 12, 2015. After this credit, Ledbetter was left with a balance of
1,335 days remaining on his original maximum sentence. Adding the 1,335 days (or
approximately 43.89 months, or 3 years, 7 months, 28 days) to Ledbetter’s return to
custody date of January 12, 2015, yields a new maximum sentence date of September
8, 2018.
      In sum, the Board’s imposition of 36 months backtime, and the forfeiture of
credit for time at liberty, totaling 43 months of backtime altogether, is not more than
the balance of the unexpired term Ledbetter would have otherwise been compelled
to serve had he not been paroled. Thus, the Board did not err in recalculating
Ledbetter’s maximum sentence.
      Our review of the record and law indicates that Ledbetter’s appeal is meritless,
and accordingly, we grant Counsel’s Amended Application to Withdraw and affirm
the Board’s July 13, 2015 Decision.


                                        _____________________________________
                                        RENÉE COHN JUBELIRER, Judge




                                          9
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Calvin Ledbetter,                        :
                         Petitioner      :
                                         :
                    v.                   :   No. 1209 C.D. 2015
                                         :
Pennsylvania Board of Probation and      :
Parole,                                  :
                        Respondent       :


                                      ORDER


      NOW, October 16, 2017, the Amended Application for Leave to Withdraw
Appearance filed by Harry J. Cancelmi, Jr., Esquire, (Counsel) is hereby
GRANTED, and the Decision of the Pennsylvania Board of Probation and Parole,
entered in the above-captioned matter, is hereby AFFIRMED.



                                       _____________________________________
                                       RENÉE COHN JUBELIRER, Judge